DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. See fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim introduces a plurality of propulsion units and a motor that is mounted in the main body section or the propulsion unit such that there is improper antecedent for the later singular, “the propulsion unit”. In this case the antecedent basis renders the limitation indefinite, since the motor could be mounted in one of the plurality of propulsion units or a motor could be mounted in each of the propulsion units, resulting in a plurality of motors.
Regarding claim 4: similar to claim 1 above, only one propulsion unit is discussed but a plurality are claimed.
Regarding claim 6: similar to claim 1 above, there are a plurality of propulsion units and this claim requires the motor to be mounted in “the propulsion unit” without clarifying whether only one propulsion unit and motor are involved or if a plurality of motors are now present.
Regarding claim 7: the scope of the limitation “a plurality of types of the first detection units are provided for the motor” is unclear; what constitutes a type of first detection unit and what distinguishes one type from another?
Regarding claim 8: the limitation “each of the propulsion units includes the motor” is unclear, since it could mean that every propulsion unit includes the same singular motor or that every propulsion unit has its own motor. In the event of the latter, the limitation suggests but does not currently necessarily require that all of the motors share the same limitations. Additionally in the event of the 
Claims rejected in the heading but not addressed above are rejected for incorporating the indefinite limitations of a parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (WO 2014/198642 A1).
Regarding claim 1: Mueller teaches a multicopter (fig. 1: 140) that flies on the basis of information from a flight controller (fig. 3: 306), the multicopter comprising: 
a main body section (112); 
a plurality of propulsion units (102) that include a rotating rotary wing (104) and are attached to the main body section (by arms 114); 
(106) that is mounted in the main body section or the propulsion unit (fig. 1: a motor 106 is mounted in each propulsion unit 104); 
at least one first detection unit that detects information of the motor (¶ 61, 88-90: a sensing unit for sensing the operation of at least one of the propulsion units); and 
a wireless transmission unit (304) that wirelessly transmits the information of the motor detected by the first detection unit to the outside (¶ 91: the controller itself could be remote and connected via a wireless connection; ¶ 127: all sensor data may be relayed to a remote pilot).
Regarding claim 2: Mueller provides the multicopter according to claim 1, further comprising a CPU (such as at 308; ¶ 71: the evaluation unit uses a microprocessor) that processes the information of the motor detected by the first detection unit (¶ 128), wherein the CPU outputs the processed information of the motor to the wireless transmission unit (¶ 127: all sensor data is relayed).
Regarding claim 3: Mueller provides the multicopter according to claim 2, further comprising a memory (312) that stores the information of the motor processed by the CPU (¶ 64: motor data is stored in a memory; see also ¶ 128).
Regarding claim 5: Mueller provides the multicopter according to claim 1, further comprising a second detection unit (614) that is mounted in the main body section (¶ 121: the body 112 houses sensors and electronics; ¶ 136: control units and sensors are mounted in the main body), 
wherein the second detection unit detects information of a flying state of the multicopter (¶ 156), and 
wherein the wireless transmission unit wirelessly transmits the flying state of the multicopter detected by the second detection unit to the outside (¶ 127: all sensor data is relayed).
Regarding claim 6: Mueller provides the multicopter according to claim 1, wherein the motor is mounted in the propulsion unit (see fig. 1) and rotates the rotary wing (¶ 113).
Regarding claim 7: Mueller provides the multicopter according to claim 6, wherein a plurality of types of the first detection units are provided for the motor (¶ 89-90: motor sensors may include at least one of sensors for rotational speed, voltage, current, motor torque).
Regarding claim 8: Mueller provides the multicopter according to claim 7, wherein each of the propulsion units includes the motor (fig. 1: each propulsion unit 102 includes a motor 106), and 
wherein the wireless transmission unit collects and transmits the information of the motor detected by the plurality of types of the first detection units for each of the propulsion units (¶ 127: all sensor data is relayed).
Regarding claim 9: Mueller provides the multicopter according to claim 7, wherein the wireless transmission unit collects and transmits the information of the motor detected by the plurality of types of first detection units for each of the types of the first detection units (¶ 127: all sensor data is relayed).
Regarding claim 10: Mueller provides the multicopter according to claim 1, wherein the wireless transmission unit transmits information to the flight controller (¶ 128: incoming commands are received by input unit 304 and passed on to control unit 306).
Regarding claim 12: Mueller provides the multicopter according to claim 1, wherein the motor includes the first detection unit (¶ 89: the sensor is operationally connected to the propulsion unit).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Tan (IS 10,039,114 B2).
Regarding claim 4: Mueller provides the multicopter according to claim 1, further comprising: 
a current control unit (¶ 113: a motor controller; ¶ 77) that is electrically connected between the propulsion unit and the battery and controls the current supplied from the battery to the propulsion unit (¶ 113; ¶ 77: the control unit can control the current supplied to the motors), 
wherein the current control unit outputs information of the current supplied from the battery to the current control unit to the wireless transmission unit (¶ 28, 72, 90: the amount of current drawn by the motors is monitored), and 
wherein the wireless transmission unit wirelessly transmits the information of the current supplied from the battery to the current control unit to the outside (¶ 127: sensor data is relayed remotely).
Mueller appears to be silent to a battery supplying a current to the propulsion units, though electric motors are disclosed (¶ 113), which would have to receive electricity from some source.
Tan teaches a multicopter (205) comprising propulsion units (see fig. 1A) and a battery that supplies a current to the propulsion units (c. 11, ℓ. 24-25: “battery level of one or more UAVs 205”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have 
Regarding claim 11: Mueller provides the multicopter according to claim 1, wherein the wireless transmission unit transmits information to a remote pilot (¶ 127), but is silent to the particular mechanism by which the information is conveyed to and from the remote pilot and is therefore also silent to transmitting information to a cloud type information analysis system.
Tan teaches a multicopter (205) having a wireless transmission unit (c. 2, ℓ. 66—c. 3, ℓ. 1: “one or more components for communicating with base station(s) 210) and which is remotely controlled (c. 3, ℓ. 1-7), wherein the wireless transmission unit transmits information to a cloud type information analysis system (c. 4, ℓ. 33-45, in particular line 43: provider controller device 225 may be included in “a cloud computing environment”, see also c. 4, ℓ. 46-62, c. 5, ℓ. 20-30: networks 230 and 245 may also include a cloud computing network; c. 3, ℓ. 1-7: UAV 205 may transmit information to and may receive control information from a controller device such as provider controller device 225, fig. 2: information and control signals are transmitted to and from the UAV 205 through networks 230 and 245, as well as to provider controller device 225).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the multicopter of Mueller to use cloud computing networks to transmit control information to and from the remote pilot, or to configure the remote control unit itself as part of a cloud computing environment, as taught by Tan, at least because cloud computing offers redundancy due to the distribution of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueller (US 9,856,016) teaches a multirotor with motor sensors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647